Citation Nr: 1143634	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-11 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected chronic lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The decision granted service connection for chronic lumbar strain and assigned it a noncompensable rating.  The case was remanded to the RO in November 2010 for further action.  The matter of service connection for bilateral pes planus had been on appeal but the RO granted this in November 2010. 

The Veteran presented testimony at a Board hearing in April 2009, and a transcript of the hearing is associated with his claims folder.  


FINDINGS OF FACT

1.  Service connection for chronic lumbar strain was originally established on the basis of aggravation of a preexisting disability. 

2.  Prior to service, the Veteran's chronic lumbar strain was manifested essentially by pain.

3.  The Veteran does not currently have forward flexion of his lumbar spine limited to 60 degrees or less; a combined range of motion of the thoracolumbar spine limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

4.  The Veteran's service-connected low back disability now results in occasional sharp, burning type pain radiating into the right lower extremity. 



CONCLUSIONS OF LAW

1.  As the preservice lumbar strain was productive of impairment warranting a 10 percent rating, and the current impairment under Code 5237 also warrants no more than a 10 percent rating, the criteria for assignment a compensable rating for service-connected chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.22, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for a separate rating of 10 percent (but no higher) for radiculopathy associated with the chronic lumbar strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.22, 4.40, 4.45, 4.59, 4.71a, Note (1) to General Rating Formula for Diseases and Injuries of the Spine; § 4.124a, Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in September 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Furthermore, service connection was granted for chronic lumbar strain, thus rendering moot any notice problems.  Additionally, the Veteran was advised in May 2007 that he could submit evidence showing that his chronic lumbar strain has increased in severity, and the claim was subsequently readjudicated. 

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran in January 2007 and July 2010, providing adequate findings; and afforded the Veteran the opportunity to give testimony before the Board.  Although the Veteran testified in April 2009, Transcript at p. 3, that the examination was cursory and not very thorough or comprehensive, the examination was adequate as it provided all necessary information for rating purposes, and another adequate examination was conducted in July 2010.  While he indicated in December 2010 that he felt that the examiner in July 2010 was subjective and prejudicial in his findings, that his attitude was callous and nonchalant, and that he made inappropriate comments about the Veteran's "expensive" clothes, the examination was adequate because it provided all needed rating criteria.  Additional examinations are not necessary.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's March 2010 remand by attempting to obtain additional records (the Veteran failed to respond to a request for information), and by examining the Veteran and readjudicating the claim. 

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 105 (2010) (examining Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009)).

Rating criteria and analysis

The Veteran appeals the RO's denial of a compensable rating for his service-connected chronic lumbar strain, which is rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5237, which is for lumbosacral or cervical strain.  That is the most analogous rating to the Veteran's condition, as it involves lumbar strain.  

The Veteran has been service-connected for service aggravation of his chronic lumbar strain, and it was determined by the RO in February 2007 that a noncompensable rating was warranted, as the Veteran met the criteria for a 10 percent disability rating both before and after service.  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

The Board stresses to the Veteran that the provisions of 38 C.F.R. § 4.22 indicate that in cases involving aggravation by service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into service.  The degree of disability present on service entrance, if ascertainable, is to be deducted from the degree of disability present currently.  The resulting difference will be recorded on the rating sheet.

Diagnostic Code 5237 indicates to rate lumbosacral strain under the General Rating Formula for Diseases and Injuries of the Spine.  

The provisions of 38 C.F.R. § 4.59 indicate that the intention of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that actually painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint.  

Under the General Rating Formula, a 10 percent rating is warranted when forward flexion of the lumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating under the General Rating Formula requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71, Plate V. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In January 1966, the Veteran reported that he had frequent backaches and chronic lumbar spine pain.  In October 1968, a back examination was negative.  His private physician indicated in November 1968 that he had constant low back pains and that he recommended against strenuous work and physical activity.  He also indicated that X-rays revealed a partial lumbarization of the 5th sacral segment.  

Private treatment in October 2006 showed point tenderness, paralumbar muscle reflex spasm, and fixations.

A VA X-ray from December 2006 showed mild straightening of lordosis, suggesting muscle spasm.  

On VA examination in January 2007, the Veteran reported that he had lost 2-3 weeks of work in the last 12 months due to back complaints.  His lower back had forward flexion to 75 degrees, extension to 30 degrees, lateral flexion to 30 degrees, and lateral rotation to 30 degrees, with pain on forward and lateral flexion.  He could ambulate tandem toes to heels and could squat and come up without weakness.  X-rays from 2006 showed mild degenerative changes with muscle spasm.  The examiner stated that repetitive motion would decrease forward flexion to 70 degrees on the basis of increasing pain, and that fatigability, weakness, incoordination, and endurance would have no effect with repetition.  

The Veteran testified in April 2009 that he had pain on motion during the January 2007 VA examination.  He also indicated that he had to stretch before getting out of bed every morning.  He further indicated that he has pain that radiates down his right foot every now and then, and that his problems had become worse since service.   

On VA examination in July 2010, he reported severe flare ups of low back pain every 2-3 weeks, lasting for 1-2 days, with walking and lifting being aggravating factors.  He also complained of a burning pain radiating to his right leg.  On examination, the Veteran's gait was normal and there was no abnormal spinal curvature or ankylosis.  He had spasm, guarding, and pain with motion, but there was no atrophy or weakness and tenderness was only present on the left.  Active thoracolumbar spine range of motion included flexion to 65 degrees, extension to 15 degrees, lateral flexion to 20 degrees, bilaterally, and lateral rotation to 20 degrees on the left and to 25 degrees on the right, with objective evidence of pain on active range of motion.  The diagnosis was degenerative disease of the lumbar spine.  

The evidence shows that prior to service, the Veteran's lumbar spine disability was 10 percent disabling, as the Veteran had painful lumbar spine joints and that is sufficient for a 10 percent rating under 38 C.F.R. § 4.59.  

Therefore, in order for the Veteran to be assigned a 10 percent rating, he must show that he has 20 percent disability currently.  38 C.F.R. § 4.22.  

The current level of disability the Veteran has does not meet the criteria for a 20 percent rating under the General Rating Formula, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  Instead, it meets no more than the criteria for a 10 percent rating.  The Veteran does not have forward flexion of his lumbar spine limited to 60 degrees or less, and the combined range of motion of his thoracolumbar spine is greater than 120 degrees, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  This is all demonstrated by the examination reports, with their findings mentioned above.  Additionally, he does not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  His gait was normal on examinations, and there is no reversed lordosis; the Veteran had no abnormal spinal contour on examination in July 2010.  The examinations have found no atrophy or weakness, and he could perform motor skills well as exhibited by tandem toes to heals and squatting and rising without weakness on VA examination in January 2007.  That examiner also found that the Veteran's repetitive motion would only decrease forward flexion to 70 degrees due to pain.  

Since the Veteran does not currently meet the rating criteria for a 20 percent rating, the 10 percent disability which he has now must be deducted from the 10 percent disability which he had on service entrance, leaving him with a noncompensable rating to be recorded on the rating sheet.  38 C.F.R. § 4.22.

The Board notes that the Veteran has complained of radiation of pain into his right lower extremity.  Under Note 1 of the General Rating Formula for Diseases and Injuries of the Spine, associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  In reviewing the examination reports and considering the Veteran's sworn testimony, the Board finds that a reasonable basis exists for assigning a separate rating for the right lower extremity radiculopathy.  By analogy to Code 8520 for the sciatic nerve, the Board finds that the associated radiculopathy approximates mile incomplete paralysis to warrant a separate 10 percent rating.  After reviewing the evidence the Board finds that the separate 10 percent rating is warranted from April 14, 2009 (the date of the hearing where the Veteran testified to the radiating pain .)  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that prior medical records, including the report of 2007 examination, do not appear to support a finding of radiculopathy.  

However, the Board also finds that the preponderance of the evidence is against a separate rating in excess of 10 percent.  The Veteran testified that the radiating pain only occurred every now and then and was not an all day pain.  Moreover, the VA examination reports do not show any neurological findings which would warrant more than a finding of mild neurological impairment associated with the radiculopathy. 

Extraschedular Consideration

The Board also notes that, in general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the medical evidence and the symptoms described by the Veteran fit within the criteria found within the applicable diagnostic codes.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

A compensable rating for chronic lumbar strain is not warranted; however, a separate 10 percent rating for associated radiculopathy into the right lower extremity is warranted, effective from April 14, 2009.  To this extent, the appeal is granted, subject to laws and regulations applicable to the payment of VA monetary benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


